Case 2:17-cv-06648-JAK-GJS Document 60 Filed 10/26/18 Page 1 of 4 Page ID #:1905



   1   SKINNER LAW GROUP
   2   WILL S. SKINNER | SBN 206031
        skinner@skinnerlawgroup.com
   3   21600 Oxnard Street, Suite 1760
   4   Woodland Hills, CA 91367
       818.710.7700 telephone
   5   818.710.7701 fax
   6                                         -and-
       LAURIE A. SALITA
   7   (admitted Pro Hac Vice)
   8   salita@skinnerlawgroup.com
       MACKENZIE W. SMITH
   9   (admitted Pro Hac Vice)
  10    smith@skinnerlawgroup.com
       SKINNER LAW GROUP
  11   101 Lindenwood Dr., Suite 225
  12   Malvern, PA 19355
  13   Attorneys for Plaintiffs,
  14   JAMES N.H. SEAGRIM, STEPHEN
       MATTHEW WALTER
  15

  16
                              UNITED STATES DISTRICT COURT
  17                         CENTRAL DISTRICT OF CALIFORNIA
  18

  19   JAMES N.H. SEAGRIM,
       STEPHEN MATTHEW WALTER,                           Case No.: 2:17-cv-6648 JAK
  20
       ZETTA JET PTE. LTD., and
  21   ZETTA JET USA, INC.,
                        Plaintiffs,                      FED. R. CIV. P. 41 STIPULATION
  22
                                                         OF PARTIAL DISMISSAL
  23         v.                                          OF CLAIMS
  24   GEOFFREY OWEN CASSIDY,
       MIRANDA JUNE TANG (a/k/a JUNE
  25   TANG KIM CHOO), and ASIA
       AVIATION HOLDINGS PTE. LTD.,
  26
       Defendants.
  27

  28
                                                     1
                     FED. R. CIV. P. 41 STIPULATION OF PARTIAL DISMISSAL OF CLAIMS
Case 2:17-cv-06648-JAK-GJS Document 60 Filed 10/26/18 Page 2 of 4 Page ID #:1906



   1

   2         Pursuant to Federal Rule of Civil Procedure 41, the Parties hereby stipulate
   3   to the voluntary dismissal, without prejudice, of Plaintiffs Walter and Seagrim’s
   4   individual claims against Defendants.
   5         Plaintiffs James N.H. Seagrim and Stephen Matthew Walter were principals
   6   of Plaintiffs Zetta Jet PTE. Ltd. and its wholly-owned subsidiary Zetta Jet USA,
   7   Inc., a California corporation (collectively, “Zetta Entities”). The Zetta Entities are
   8   currently in bankruptcy (Bankruptcy Petition Nos. 2:17-bk-21386-SK; 2:17-bk-
   9   21387-SK) and, through their Bankruptcy Trustee, are represented by separate
  10   counsel in this litigation. Plaintiffs have indicated that the Zetta Entities, through
  11   the Bankruptcy Trustee, will continue to pursue their claims against Defendants, but
  12   at this time, Plaintiffs Seagrim and Walter desire to dismiss those claims that have
  13   been individually asserted, without prejudice. They and their undersigned counsel
  14   are relieved from further participation, as Parties, in this matter.
  15

  16         All parties hereby stipulate and agree.
  17

  18   By: /s/ Laurie A. Salita                    By: /s/ Nathan J. Hochman
       SKINNER LAW GROUP                           MORGAN, LEWIS & BOCHIUS LLP
  19   WILL S. SKINNER | SBN 206031                NATHAN J. HOCHMAN SBN 139137
  20    skinner@skinnerlawgroup.com                 nathan.hochman@morganlewis.com
       21600 Oxnard Street, Suite 1760             2049 Century Park East, Suite 700
  21   Woodland Hills, CA 91367                    Los Angeles, CA 90067-3109
  22   818.710.7700 telephone                      310.255.9025 telephone
       818.710.7701 fax                            310.907.2025 facsimile
  23

  24   LAURIE A. SALITA                            Attorneys for Defendant GEOFFERY
       (admitted Pro Hac Vice)                     OWEN CASSIDY
  25   salita@skinnerlawgroup.com
  26   MACKENZIE W. SMITH
       (admitted Pro Hac Vice)
  27    smith@skinnerlawgroup.com
  28   SKINNER LAW GROUP
                                                   2
                    FED. R. CIV. P. 41 STIPULATION OF PARTIAL DISMISSAL OF CLAIMS
Case 2:17-cv-06648-JAK-GJS Document 60 Filed 10/26/18 Page 3 of 4 Page ID #:1907



   1   101 Lindenwood Dr., Suite 225
   2   Malvern, PA 19355

   3   Attorneys for Plaintiffs
   4   JAMES N.H. SEAGRIM, STEPHEN
       MATTHEW WALTER,
   5

   6   By: /s/ Joel M. Athey
       DLA PIPER LLP (US)
   7
       JOEL M. ATHEY | SBN 214399
   8   joel.athey@dlapiper.com
       2000 Avenue of the Stars
   9   Suite 400 North Tower
       Los Angeles, CA. 90067-4704
  10   Tel: 310.595.3000
  11   Fax: 310.595.3300

  12
       Attorneys for Plaintiffs
  13   ZETTA JET PTE. LTD., and ZETTA
  14   JET USA, INC., through Jonathan D.
       King, Chapter 7 Trustee
  15

  16

  17

  18

  19
       [Filer attests that all other signatories listed, and on whose behalf the filing is submitted, concur
  20
       in the filing’s content and have authorized the filing.]
  21

  22

  23

  24

  25

  26

  27

  28
                                                         3
                      FED. R. CIV. P. 41 STIPULATION OF PARTIAL DISMISSAL OF CLAIMS
Case 2:17-cv-06648-JAK-GJS Document 60 Filed 10/26/18 Page 4 of 4 Page ID #:1908



   1                                   CERTIFICATE OF SERVICE
   2          I, the undersigned, certify that on this date I caused a true and correct copy of the
   3   foregoing Fed. R. Civ. P. 41 Stipulation Of Partial Dismissal Of Claims to be filed via the
   4   Official Court Electronic Document Filing System, and that said documents are therefore
   5   available for viewing and downloading from the ECF system. By virtue of this filing, service is
   6   complete upon receipt of the Court’s e-mail notification of the Notice of Electronic Filing for the
   7   following Electronic Case Filing Users:
   8

   9                                   Nathan J. Hochman, Esq.
                                   Morgan, Lewis & Bochius LLP
  10                              2049 Century Park East, Suite 700
  11                                 Los Angeles, CA 90067-3109
                                 nathan.hochman@morganlewis.com
  12                         Counsel for Defendant Geoffery Owen Cassidy
  13
                                        Joel M. Athey, Esq.
  14                                    DLA Piper LLP US
  15                           550 South Hope Street, Suite 2300
                                      Los Angeles, CA 90071
  16                                 joel.athey@dlapiper.com
  17   Counsel for Zetta Jet Pte. Ltd., And Zetta Jet Usa, Inc., Through Jonathan D. King,
                                         Chapter 7 Trustee
  18

  19

  20
  21

  22   Dated: October 26, 2018

  23                                                                    Will S. Skinner
  24

  25

  26

  27

  28
                                                        4
                     FED. R. CIV. P. 41 STIPULATION OF PARTIAL DISMISSAL OF CLAIMS
